Title: To Thomas Jefferson from Zebulon M. Pike, 29 October 1807
From: Pike, Zebulon M.
To: Jefferson, Thomas


                        
                            Sir/
                            
                            Thursday10 of A.M.
                        
                        I send by the bearer a small Box containing Pecans, which was committed by my charge by Govr. Claibourne,—also
                            a Box and quiver of arrows, which are the Offensive weapons of the Appachè’s, a nation of Savages who formerly extended
                            from the entrance of the Rio del Norte, on the Atlantic to the Gulf of California and who were the Great ballancing
                            nation, of the I,e,tans, but from continual struggles with the Spaniards,
                            are now reduced to Seven hundred men, but still continue to keep the frontiers of four Provinces in alarm and give employ
                            to two or three thousand dragoons—They neither give nor
                                receive quarters from the Spaniards. I had collected a Variety of curiosities of Various Savage Tribes through
                            which we passed; skins of different beasts and birds of a new species (to me) also various samples of the Industry and
                            advancement of the Arts amongst the Spanish Missions, or civilized Indians; but owing to the extensive & rapid journey which we made by land through the Spanish Country;—and
                            the division of my party, the principal part were lost or remained behind,—but I yet expect some to be forwarded Via New
                            Orleans. There was shiped from New Orleans, for your Excelly in the Brig Neptune Capt. Shepheard Master, bound to
                            Baltamore a pair of Grisly Bears (mail & femail) which I brought from the divideing ridges, of the Pacific, & Atlantic
                            Oceans.—They are certainly of a different species from any Bears we had in the Antient limits of the United States; and are considered by the natives of that Country as the most
                            ferocious Animals of the Continent. 
                  I am Sir with High Respect Your Obt Sert
                        
                            Z. M. Pike Capt.
                        
                    